DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pg. 4, line 24: "communicating the" should read "communicating with the"  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: 
Line 4: “compressed cryogen gas” should read “a compressed cryogen gas”
Line 9: "communicating the" should read "communicating with the"
Line 15: “at other” should read “at another”
Appropriate correction is required.
Claim 6 objected to because of the following informalities:  
Line 2: "PLC" should read "Programable Logic Controller (PLC)"  
Appropriate correction is required.
Claim  objected to because of the following informalities:  
Line   
Appropriate correction is required.
Claim 9 objected to because of the following informalities:  
Line 3: "its" should read "the gas-phase cryogen's"  
Appropriate correction is required.
Claim 13 objected to because of the following informalities:  
Line 19: "communicating a" should read "communicating with a"  
Line 24: “one return port” should read “the one return port”
Appropriate correction is required.
Claim 14 objected to because of the following informalities:  
Line 3: "pressure the" should read "pressure of the"  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 calls for the recitation “by means of pressure control mechanism” and does not provide further structure in the claim to support the recitation. Any of the following recitations from the specification will be used as corresponding structure for the recitation “by means of pressure control mechanism” in claim 13:
Pg. 8, lines 27-29: “More preferably, the pressure control mechanism comprises a pressure sensor for measuring the pressure values within the liquefaction region of the storage container”
Pg. 10, lines 8-15: “the pressure control mechanism comprises one or more of the following components:
- a pressure sensor for measuring the pressure values within the liquefaction
region of the storage container;
- a pressure regulator for regulating pressure of gas entering the liquefaction
region of the storage container;
- a mass flow meter;
- one or more valves for regulating input gas flow entering the liquefaction region”
Pg. 18, lines 15-20: “The forward pressure control mechanism 19 generally includes a pressure regulator or other means for regulating pressure of gas entering the liquefaction region 18 of the storage container 12. The pressure control mechanism 19 also makes use of an external pressure sensor 20”
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "refrigeration means" in claims 1 and 13. Claims 1 and 13 provide the following corresponding structure of “a refrigerator compressor” as the “refrigeration means” required by the claims. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable” in claim 1 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "suitable" gives no parameters as to who or what determines the cryocooler of claim 1 is appropriate for gas liquefication applications.
Claim 1 recites the limitation "cryogen gas" in line 6.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for the term “compressed cryogen gas”. Consistent terminology should be used throughout the claims. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The recitation “input and output gas lines” is unclear to the examiner if one input gas line and one output gas line are being claimed or if multiple input gas line and multiple output gas lines are being claimed. For purposes of examination, the examiner will interpret the recitation “input and output gas lines” to mean a singular input gas line and a singular output gas line. 
Claim 1 recites the limitation "the external region" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends changing the recitation “the external region” to “an external region”.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The recitation “the refrigeration stages” in line 10 is unclear to the examiner as “one or more refrigeration stages” were initially claimed. The examiner recommends changing “the refrigeration stages” to “the one or more refrigeration stages”. 
Claim 1 recites the limitation "the external region of the coldhead" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends changing the recitation “the external region of the coldhead” to “an external region of the coldhead”.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The recitation “the extraction orifice” in line 15 is unclear to the examiner as “at least one extraction orifice” were initially claimed. The examiner recommends changing “the extraction orifice” to “the at least one extraction orifice”. 
Claim 7 recites the limitation "the cryogen gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If the cryogen gas is not yet compressed within the refrigerator compressor the examiner recommends changing “the cryogen gas” to “a cryogen gas”. However, if the cryogen gas is already compressed at this point, the examiner recommends changing “the cryogen gas” to “the compressed cryogen gas”, as there is proper antecedent basis for “the compressed cryogen gas. Consistent terminology should be used throughout the claims.  
Claim 8 recites the limitation "the gas refrigerator compressor" in line 9.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for “the refrigerator compressor”. The examiner recommends changing “the gas refrigerator compressor” to “the refrigerator compressor”. Consistent terminology should be used throughout the claims. 
Claim 8 recites the limitation "the gas" in line 12.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for “the compressed cryogen gas”. The examiner recommends changing “the gas” to “the compressed cryogen gas”. Consistent terminology should be used throughout the claims.
Claim 8 recites the limitation "the gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for “the compressed cryogen gas”. The examiner recommends changing “the gas” to “the compressed cryogen gas”. Consistent terminology should be used throughout the claims.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The recitation “the extraction orifice” in line 17 is unclear to the examiner as “at least one extraction orifice” were initially claimed. The examiner recommends changing “the extraction orifice” to “the at least one extraction orifice”.
The term “high purity” in claim 10 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No definition as to what constitutes a "high purity" helium is given in the specification or the claims, leaving the parameters of a "high purity" helium unknown.
Claim 12 recites the limitation "the" in line .  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for “the compressed cryogen gas”. The examiner recommends changing “the cryogen gas” to “the compressed cryogen gas”. Consistent terminology should be used throughout the claims.
Claim 12 recites the limitation "the compressor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. However, there is proper antecedent basis for “the refrigerator compressor”. The examiner recommends changing “the compressor” to “the refrigerator compressor”. Consistent terminology should be used throughout the claims.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a storage container comprising a liquid storage portion and a neck portion…a liquefication region” has already been claimed in claim 8. It is unclear to the examiner if an additional storage container, liquefication region, storage portion, and neck portion are being claimed because claim 13 is dependent on claim 8. For purposes of examination, the examiner will interpret there to only be a singular storage container, liquefication region, liquid storage portion, and neck portion claimed. Further, claim 13 lacks sufficient antecedent basis for the recitation “storage portion”. However, there is proper antecedent basis for “liquid storage portion”. Consistent terminology should be used throughout the claims. 
 Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a pressure control mechanism” has already be claimed in claim 8. It is unclear to the examiner if an additional pressure control mechanism is being claimed because claim 13 is dependent on claim 8. For purposes of examination, the examiner will interpret there to only be a singular pressure control mechanism claimed. 
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a coldhead” has already been claimed in claim 1. It is unclear to the examiner if an additional coldhead is being claimed because claim 13 is dependent on claim 1. For purposes of examination, the examiner will interpret there to only be a singular coldhead claimed. Further, claim 13 lacks sufficient antecedent basis for the recitation “cryocooler coldhead”. However, there is proper antecedent basis for “coldhead”. Consistent terminology should be used throughout the claims. 
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a refrigerator compressor” has already been claimed in claim 1. It is unclear to the examiner if an additional refrigerator compressor is being claimed because claim 13 is dependent on claim 1. For purposes of examination, the examiner will interpret there to only be a singular refrigerator compressor claimed.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a heat exchanging coil” has already been claimed in claim 1. It is unclear to the examiner if an additional heat exchanging coil is being claimed because claim 13 is dependent on claim 1. For purposes of examination, the examiner will interpret there to only be a singular heat exchanging coil claimed.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. The recitation “the refrigeration stages” in line 16 is unclear to the examiner as “one or more refrigeration stages” were initially claimed. The examiner recommends changing “the refrigeration stages” to “the one or more refrigeration stages”.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “one or more extraction orifices” have already been claimed in claim 1. It is unclear to the examiner if an additional one or more extraction orifices is/are being claimed because claim 13 is dependent on claim 1. For purposes of examination, the examiner will interpret one or more extraction orifices to only be claimed once.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a gas circulation circuit” has already been claimed in claim 1. It is unclear to the examiner if an additional gas circulation circuit is being claimed because claim 13 is dependent on claim 1. For purposes of examination, the examiner will interpret there to only be a singular gas circulation circuit claimed.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a PLC” has already been claimed in claim 8. It is unclear to the examiner if an additional PLC is being claimed because claim 13 is dependent on claim 1. For purposes of examination, the examiner will interpret there to only be one PLC claimed.
Claims 2-6, 9, and 14-15 are also rejected by virtue of their dependency on claim 1. 
All of the claims are examined as best understood. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millan et al. (US 20170370638), hereinafter Millan in view of Nagao (US Patent No. 5,697,219), hereinafter Nagao.
Regarding claim 1, Millan discloses a cryocooler (pg. 2, paragraph 16, the proposed invention takes advantage of the already cooled gas circulating inside the coldhead of the cryocooler) suitable for gas liquefaction applications, the cryocooler comprising: 
a coldhead with one or more refrigeration stages (figure 3a, coldhead 9, refrigeration stages 10 and 11);
a refrigerator compressor for distributing compressed cryogen gas inside the coldhead (figure 3a, pg. 4, paragraph 64, refrigerator compressor 17 for distributing cold compressed gas inside the coldhead 9), acting as refrigeration means for lowering the temperature of the refrigeration stages (figure 3a, pg. 4, paragraph 64, acts as refrigeration means for lowering the temperature of the refrigeration stages 10,11), wherein said cryogen gas is supplied to and returned from the coldhead through a gas circulation circuit comprising input and output gas lines (figure 3a, pg. 4, paragraph 64, wherein said gas is supplied to and returned from the coldhead 9 via compressor hoses 15, 16), which connect the coldhead with the refrigerator compressor (figure 3a depicts compressor hoses connecting the coldhead 9 to the refrigerator compressor 17); and
at least one extraction orifice communicating the gas circulation circuit inside the coldhead with the external region of the refrigeration stages, acting as a passthrough port which allows the gas inside the coldhead to flow to the exterior thereof (figure 3a, pg. 5, paragraph 67, one or more extraction orifices 22 communicating the gas circulation circuit inside the coldhead 9 with the external region of the refrigeration stages 10,11. Thus the extraction orifices act as pass-through ports 23, which allow the gas inside the coldhead 9 to flow to the liquefication region 8);
However, Millan does not disclose that wherein the cryocooler further comprises a heat exchanging coil arranged at least partially around the external region of the coldhead, and wherein said heat exchanging coil is connected at one end to the gas circulation circuit through the extraction orifice, and at other end to one return port connected to said gas circulation circuit.
Nagao, in the same field of endeavor teaches that wherein the cryocooler further comprises a heat exchanging coil arranged at least partially around the external region of the coldhead (figure 5, col. 2, lines 21-22, figure 5 depicts heat exchanger 32 arranged around second-stage expansion space 10 which is the coldhead as it reaches temperatures as low as 4K), and wherein said heat exchanging coil is connected at one end to the gas circulation circuit through the extraction orifice circuit (A indicates the extraction orifice, see annotated figure 5 of Nagao below), and at other end to one return port connected to said gas circulation circuit (B indicates the return port, see annotated figure 5 of Nagao below).
Therefore, it would have be obvious before the effective filing date of the claimed invention to modify the cryocooler or Millan with the heat exchanging coil of Nagao. One of ordinary skill in the art would have been motivated to make this modification because this construction makes it possible to achieve an improvement in refrigerating efficiency, realize a much simpler structure, and attain a reduction in cost (Nagao, col. 9, lines 6-8).

    PNG
    media_image1.png
    1129
    811
    media_image1.png
    Greyscale

Annotated Figure 5 of Nagao
Regarding claim 5, Millan as modified by Nagao disclose the cryocooler of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the heat exchanging coil is connected to the extraction orifice and/or to the return through one or more of the following elements: one or more cryogenic flow valves, a mass flow controller, a control volume, a capillary tube, an insulating seal and/or or one or more joints (Nagao, figure 24, control valve 44). Further, the cryogenic flow valve of Nagao is a result of the modification of references used in the rejection of claim 1. 
Regarding claim 6, Millan as modified by Nagao disclose the cryocooler of claim 1 (see the combination of references used in the rejection of claim 1 above), further comprising a PLC connected to the refrigerator compressor for controlling the pressure within the coldhead (Millan, figure 3a, pg. 5, paragraph 79, said compressor 17 through a gas injection valve 20 that is connected to a PLC 18 for controlling the pressure within the coldhead 9).
Regarding claim 7, Millan as modified by Nagao disclose the cryocooler of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the cryogen gas within the refrigerator compressor is helium (Millan, pg. 6, paragraph 84, the gas stored in the container 2 and the gas flowing in the compressor 17 circuit is helium).
Regarding claim 8, Millan as modified by Nagao disclose a cryogen-gas liquefaction system (Millan, figure 3a, liquefication system 1) comprising:
the cryocooler of claim 1 (see the combination of references used in the rejection of claim 1 above),
a storage container comprising a liquid storage portion and a neck portion extending therefrom, the liquid storage portion being adapted to contain a liquefied gas bath at the bottom of the storage container and comprising a liquefaction region above said bath (Millan, figure 3a, storage container 2, liquid storage portion 3, neck portion 4, liquefication region 8; further figure 3a depicts liquefication region 8 above the bath 7);
a gas pressure control mechanism for controlling the cryogen gas pressure within the liquefaction region of the storage container (Millan, figure 3a, pg. 5, paragraph 74, a pressure control mechanism 13 for controlling the pressure within the liquefication region 8 of the storage container 2); and
a PLC connected to the gas refrigerator compressor, for controlling the pressure within the coldhead (Millan, figure 3a, pg. 5, paragraph 79, said compressor 17 through a gas injection valve that is connected to a PLC 18 for controlling the pressure within the coldhead 9);
wherein the coldhead of the cryocooler is arranged at the neck portion of the storage container (Millan, figure 3a, depicts coldhead 9 at the neck portion 4 of storage container 2), so that the gas circulating through the inside of the heat exchanging coil can exchange heat with the gas stored at said neck portion (Nagao, figure 5, col. 8, lines 65-65, it is possible for the helium 1 to absorb thermal energy Qc 38 from the object to be cooled (not shown) through the second refrigeration stage 14 and the first heat exchanger 32), and wherein the heat exchanging coil is adapted to connect and redirect the gas from the gas circulation circuit through the extraction orifice to one return port connected to said gas circulation circuit (Nagao, figure 5, col. 9, lines 1-5, the third heat exchanger 34 which transmits a refrigeration effect to the first refrigerating stage 8, and the fourth heat exchanger 35, and the helium 1 is returned , in a room-temperature state, to the suction side of the compressor 36). Further, the heat exchanging coil interacting with the gas circulation circuit is a result of the modification of references used in the rejection of claim 1.
Regarding claim 9, Millan as modified by Nagao disclose the cryogen-gas liquefication system of claim 8 (see the combination of references used in the rejection of claim 8 above), further comprising a gas source module containing an amount of gas-phase cryogen (Millan, figure 3b, pg. 5, paragraph 76, a gas source module 110 containing an amount of gas-phase cryogen) for its introduction into the liquefaction region of the storage container. Further, the gas source module of Millan has the same structure as the claimed gas source module and is capable of operating in the manner claimed.
Regarding claim 10, Millan as modified by Nagao disclose the cryogen-gas liquefication system of claim 9 (see the combination of references used in the rejection of claim 9 above), wherein the gas source module contains high purity helium gas (Millan, figure 3b, pg. 6, paragraph 84, further supplying helium to the storage container 2 from the gas source module 110), recovered and/or purified from a helium-using equipment (Millan, pg. 3, paragraph 38, the gas contained in the gas intake module and, the gas contained in the gas injection source are both high purity helium gas, recovered from helium-using equipment and purified). 
Regarding claim 11, Millan as modified by Nagao disclose the cryogen-gas liquefication system of claim 8 (see the combination of references used in the rejection of claim 8 above), further comprising a level meter for measuring the volume of liquid within the storage container (Millan, figure 3a, pg. 4, paragraph 59, in order to measure the volume of liquid within the storage container 2, the system can optionally include a level meter 100), and/or a transfer port extending from the liquid storage portion to an external surface of the storage container (Millan, figure 3a, pg. 4, paragraph 59, the storage container 2 further comprises a transfer port 12 extending from the liquid storage portion 3 to an external surface of the storage container 2).
Regarding claim 12, Millan as modified by Nagao disclose the cryogen-gas liquefication system of claim 8 (see the combination of references used in the rejection of claim 8 above), wherein the cryogen gas within the storage container and/or within the compressor is helium, nitrogen, oxygen, hydrogen or neon (Millan, pg. 3, paragraph 38, the cryogen gas is any of: helium, nitrogen, oxygen, hydrogen, neon).
Regarding claim 13, Millan as modified by Nagao disclose a cryogen-gas liquefication method for use in the cryogen-gas liquefication system of claim 8 (see combination of references used in the rejection of claim 8 above), wherein the cryogen-gas liquefaction method comprises:
providing at least:
a storage container having a liquefaction region and defined by a storage portion and a neck portion extending therefrom (Millan, figure 3a, pg. 5, paragraph 73, a storage container 2 having a liquefaction region 8 and defined by a storage portion 3 and a neck portion 4 extending therefrom);
a pressure control mechanism for controlling the pressure within the liquefaction region of the storage container (Millan, figure 3a, pg. 5, paragraph 74, pressure control mechanism 13 for controlling the pressure within the liquefaction region 8 of the storage container 2); and
a cryocooler coldhead at least partially disposed within the neck portion, the coldhead being adapted to condense a cryogen contained within the liquefaction region from a gas-phase to a liquid phase (Millan, figure 3a, pg. 5, paragraph 75, a cryocooler's coldhead 9 at least partially disposed within the neck portion 4, the coldhead 9 being adapted to condense cryogen contained within the liquefaction region 8 from a gas-phase to a liquid phase);
wherein the cryocooler coldhead comprises:
a refrigerator compressor for distributing cold compressed gas-phase cryogen inside the coldhead, wherein said cryogen is supplied to and returned from the coldhead and acts as refrigeration means for lowering the temperature of one or more refrigeration stages of the coldhead (Millan, figure 3a, pg. 5, paragraph 77, a refrigeration compressor 17 for distributing cold compressed gas-phase cryogen inside the coldhead 9, wherein said cryogen is supplied to and returned from the coldhead 9 and acts as refrigeration means for lowering the temperature of one or more refrigeration stages 10, 11 of the coldhead 9);
a heat exchanging coil arranged mound the external region of the refrigeration stages of the coldhead (figure 5, col. 2, lines 21-22, figure 5 depicts heat exchanger 32 arranged around second-stage expansion space 10 which is the coldhead as it reaches temperatures as low as 4K);
one or more extraction orifices communicating a gas circulation circuit inside the coldhead (Millan, figure 3a, pg. 5, paragraph 78, one or more extraction orifices 22 communicating a gas circulation circuit inside the coldhead 9) with the heat exchanger coil (result of modification of references used in the rejection of claim 1 above), acting as pass-through ports which allow the gas inside the coldhead to flow through the inside of the heat exchanging coil for exchanging heat with the gas in the liquefaction region of the storage container (Millan, figure 3a, pg. 5, paragraph 78, acting as pass-through ports 23 which allow the gas inside the coldhead 9 to flow to the liquefaction region 8 of the storage container 2; further, the interaction between the coldhead and the heat exchanging coil is a result of the modification of references used in the rejection of claim 1 above); and, Wherein the heat exchanging coil is adapted to connect and redirect the gas to one return port connected to said gas circulation circuit (see item A in the annotated figure of Nagao below, further the interaction between the heat exchanging coil and the gas circulation circuit is a result of the modification of references used in the rejection of claim 1 above); and
a PLC connected to the refrigerator compressor for controlling the pressure within the coldhead (Millan, figure 3a, pg. 5, paragraph 79, said compressor 17 through a gas injection valve that is connected to a PLC 18 for controlling the pressure within the coldhead 9);
measuring and controlling the vapor pressure within said liquefaction region of the storage container with the pressure control mechanism and the PLC (Millan, figure 3a, pg. 5, paragraph 80, measuring and controlling the vapor pressure within said liquefaction region 8 of the storage container 2 with the pressure control mechanism 13; pg. 6, paragraph 84, internal pressure values are controlled throughout the whole liquefaction process by means of the injection valve 20 at the desired value set on PLC 18); and
maintaining the vapor pressure within said liquefaction region of the storage container by means of the pressure control mechanism (Millan, figure 3a, paragraph 81, maintaining the vapor pressure within said liquefaction region 8 of the storage container 2 with the pressure controller 13).

    PNG
    media_image1.png
    1129
    811
    media_image1.png
    Greyscale

Annotated Figure 5 of Nagao
Regarding claim 14, Millan as modified by Nagao disclose the cryogen-gas liquefication method of claim 13 (see the combination of references used in the rejection of claim 13 above), wherein step (ii) further comprises measuring the internal pressure within the coldhead (Millan, figure 3a, page 5, paragraph 80, measuring…the internal pressure within the coldhead 9 with the gas injection valve 20) and step (iii) further comprises maintaining said pressure the coldhead with the PLC (Millan, figure 3a, pg. 5 paragraph 81, maintaining…the internal pressure within the coldhead 9 within an operating range with the gas injection valve 20; further the gas injection valve is controlled by PLC 18).
Regarding claim 15, Millan as modified by Nagao disclose the cryogen-gas liquefication method of claim 13 (see the combination of references used in the rejection of claim 13 above), further comprising the step of injecting gas into the liquefaction region of the storage container with a gas source module, in collaboration with the gas pressure controller for maintaining the vapor pressure during step (iii) (Millan, figure 3b, pg. 5, paragraph 82, optionally, injecting gas into the liquefaction region 8 of the storage container 2 with a gas source module 110 in collaboration with the pressure controller 13 for maintaining the vapor pressure during step (iii)).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millan as modified by Nagao as applied to claim 1 above, and further in view of Jonas et al. (JP 2018506173), hereinafter Jonas.
Regarding claim 2, Millan as modified by Nagao disclose the cryocooler of claim 1 (see combination of references used in the rejection of claim 1 above), 
However, Millan as modified by Nagao do not disclose wherein the return port is arranged at the coldhead.
Jonas, in the same field of endeavor teaches wherein the return port is arranged at the coldhead (figure 3, pg. 10, paragraph 50, a cold head 301 is shown figure 3 also illustrates a first cold station 311 and a second cold station 312 provided by the cold head 301; pg. 11, paragraph 52, the convection cooling loop is connected between the thermal mass 340 and the first cooling station 311). Further figure 3 of Jonas depicts both ends of the convection cooling loop 330 connected to the first cold station 311 which is a part of the coldhead.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the cryocooler of Millan as modified by Nagao with the return port arrangement of Jonas. One of ordinary skill in the art would have been motivated to make this modification because the cold head 301 maintains the first getter material 310 at a sufficiently low or lower temperature through the action of the convection cooling loop 330 and the thermal mass 340 as long as it is operating (Jonas, pg. 12, paragraph 59).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millan as modified by Nagao as applied to claim 1 above, and further in view of He et al. (CN 105675381), hereinafter He.
Regarding claim 3, Millan as modified by Nagao disclose the cryocooler of claim 1 (see combination of references used in the rejection of claim 1 above), 
However, Millan as modified by Nagao do not disclose wherein the return port is arranged at the output gas line between the coldhead and the refrigerator compressor.
He, in the same field of endeavor teaches wherein the return port is arranged at the output gas line between the coldhead and the refrigerator compressor (figure 2, gas tube 61, compressor 30, cold heads 21 and 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the cryocooler of Millan as modified by Nagao with the return port arrangement of He. One of ordinary skill in the art would have been motivated to make this modification because helium gas is convenient, there is no need to add other additional gas source and pipeline (He, pg. 6, paragraph 23). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millan as modified by Nagao as applied to claim 1 above, and further in view of Nun (US 20070261418), hereinafter Nun.
Regarding claim 4, Millan as modified by Nagao disclose the cryocooler of claim 1 (see combination of references used in the rejection of claim 1 above), 
However, Millan as modified by Nagao do not disclose further comprising a thermally insulating layer arranged between the heat exchanging coil and the external region of the coldhead.
Nun, in the same field of endeavor teaches further comprising a thermally insulating layer arranged between the heat exchanging coil and the external region of the coldhead (figure 2, pg. 5, paragraph 46, the regenerator tube 160 is formed from a thermally insulating material such as an epoxy resin filled with glass fibers, e.g. G 10, FR4 or Ryton. Such materials provide a high resistance to thermal conduction in both the radial and longitudinal directions). Further, although Nun does not use the term coldhead, the expansion space 142 has the same structure and is capable of functioning in the manner claimed. Even further, the expansion space 142 of Nun is housed within the regenerator tube 160. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the cryocooler of Millan as modified by Nagao with the thermally insulating layer of Nun. One of ordinary skill in the art would have been motivated to make this modification because thermal conduction across the contacting surfaces of the fluid control unit 152 and the regenerator tube 162 is substantially minimized (Nun, pg. 5, paragraph 46). Moreover, the coldhead of Millan would have been modified with the thermally insulating layer of Nun and further modified with the heat exchanging coil of Nagao. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang (US Patent No. 8,671,698) shows a similar heat exchanging coil
Fletcher et al. (US Patent No. 3,914,950) shows a similar heat exchanging coil
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner
Art Unit 4165                                                                                                                                                                                                        08/25/2022

/SALLY HADEN/Primary Examiner, Art Unit 3732